Exhibit 10.16

 

ASSIGNMENT AND ASSUMPTION OF

AGREEMENT OF SALE AND PURCHASE AND JOINT ESCROW INSTRUCTIONS

 

THIS ASSIGNMENT is made and entered into as of this 5th day of August, 2009, by
and between BEHRINGER HARVARD MULTIFAMILY OP I LP, a Delaware limited
partnership any (hereinafter referred to as “Assignor”), and BEHRINGER HARVARD
WATERFORD PLACE REIT, LLC, a Delaware limited liability company (hereinafter
referred to as “Assignee”).

 

W I T N E S S E T H :

 

WHEREAS, Waterford Place Apartments, LLC, a California limited liability company
(“Seller”) and Assignor, as Buyer, entered into that Agreement of Sale and
Purchase And Joint Escrow Instructions dated May 29, 2009 and revived and
amended by that certain Revivor and First Amendment to Agreement of Sale and
Purchase And Joint Escrow Instructions dated July 2, 2009 and Second Amendment
to Agreement of Sale and Purchase and Joint Escrow Instructions dated July 13,
2009 (collectively, “the Purchase Agreement”) whereby Seller agreed to sell to
Assignor and Assignor agreed to purchase from Seller the Property, as defined
therein.  Unless otherwise expressly defined herein, all initially-capitalized
terms used herein shall have the meanings ascribed to them in the Purchase
Agreement; and

 

WHEREAS, as permitted by the Agreement, Assignor and Assignee have agreed that
Assignor shall transfer and assign to Assignee all right, title and interest of
Assignor in and to the Agreement; and

 

WHEREAS, Assignor and Assignee have further agreed that Assignee shall expressly
assume all of the obligations of Assignor arising under the Agreement.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, Assignor and
Assignee hereby agree as follows:

 

1.             Transfer and Assignment.  Assignor hereby transfers, assigns and
sets over to Assignee, its successors and assigns, all right, title and interest
of Assignor in and to the Agreement including the $750,000 Deposit and the
$1,250,000 Additional Deposit referenced in Section 2.3.1 of said Agreement.

 

2.             Assumption of Obligations.  Assignee hereby assumes and agrees to
observe and perform all of the terms, covenants and conditions of Assignor under
the Agreement arising from and after the date of this Assignment.

 

3.             Binding Effect.  This instrument shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have each caused this Assignment to be
executed by its duly authorized signatory as of the day and year first above
written.

 

 

ASSIGNOR:

 

 

 

BEHRINGER HARVARD MULTIFAMILY OP I LP,

 

a Delaware limited partnership

 

 

 

By:

BHMF, Inc.

 

 

a Delaware corporation,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Mark T. Alfieri

 

 

Name:

Mark T. Alfieri

 

 

Title:

Chief Operating Officer

 

 

 

 

 

ASSIGNEE:

 

 

 

BEHRINGER HARVARD WATERFORD PLACE REIT, LLC, a Delaware limited liability
company

 

 

 

By:

Behringer Harvard Waterford Place Venture, LLC,

 

 

a Delaware limited liability company,

 

 

its manager

 

 

 

 

 

By:

Behringer Harvard Waterford Place, LLC,

 

 

 

Its Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Mark T. Alfieri

 

 

 

Name:

Mark T. Alfieri

 

 

 

Title:

Chief Operating Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Real property in the City of Dublin, County of Alameda, State of California,
described as follows:

 

PARCEL 1:

 

CONDOMINIUM UNIT 1 OF PARCEL 1 OF PARCEL MAP 8187, FILED NOVEMBER 3, 2003, IN
BOOK 274 OF PARCEL MAPS, PAGES 10 AND 11, OFFICIAL RECORDS, AS SUCH UNIT IS
SHOWN ON THE CONDOMINIUM PLAN (“PLAN”) ATTACHED AS EXHIBIT “A” TO THE WATERFORD
PLACE CONDOMINIUMS DECLARATION OF RESTRICTIONS (“DECLARATION”) RECORDED NOVEMBER
3, 2003, SERIES NO. 2003653881, OFFICIAL RECORDS.

 

RESERVING THEREFROM MECHANICAL CHASE EASEMENTS AS SHOWN ON THE PLAN.

 

FURTHER RESERVING THEREFROM EASEMENTS FOR ENCROACHMENT, UTILITY, ROOF AND
MAINTENANCE, AS DEFINED IN SECTIONS 2.4, 2.5 AND 2.6 OF THE DECLARATION.

 

PARCEL 2:

 

AN UNDIVIDED 97% INTEREST AS TENANT IN COMMON IN AND TO THE COMMON AREA LYING
WITHIN SAID PARCEL 1 OF PARCEL MAP 8187 AS SHOWN ON THE PLAN AND DEFINED IN THE
DECLARATION, EXCEPTING AND RESERVING THEREFROM THE FOLLOWING:

 

(A) ALL CONDOMINIUM UNITS SHOWN ON THE PLAN AND DESCRIBED IN THE DECLARATION.

 

(B) EXCLUSIVE USE COMMON AREAS FOR POSSESSION, USE AND ENJOYMENT OF THOSE AREAS
DESIGNATED ON THE PLAN AND DEFINED IN THE DECLARATION.

 

(C) NON-EXCLUSIVE EASEMENTS FOR USE, ENJOYMENT, INGRESS, EGRESS AND SUPPORT IN
AND TO THE COMMON AREA AS SHOWN ON THE PLAN AND DESCRIBED IN THE DECLARATION.

 

(D) ALL EASEMENTS AS DEFINED IN THE DECLARATION.

 

PARCEL 3:

 

(A) NON-EXCLUSIVE EASEMENTS FOR USE, ENJOYMENT, INGRESS, EGRESS AND SUPPORT IN
AND TO THE COMMON AREA, AS SHOWN ON THE PLAN AND DESCRIBED IN THE DECLARATION,
FOR THE BENEFIT OF PARCEL 1 HEREINABOVE.

 

(B) NON-EXCLUSIVE EASEMENTS FOR ENCROACHMENT AND UTILITY, ALONG WITH A
MAINTENANCE EASEMENT DEFINED IN THE DECLARATION.

 

APN: 986-0017-014 and 986-0017-018

 

--------------------------------------------------------------------------------